      Case 1:19-cv-03351-VEC-RWL Document 206 Filed 12/17/20 Page 1 of 2




                                       December 17, 2020

PLAINTIFF’S LETTER MOTION FOR LEAVE TO FILE MOTION FOR DISCOVERY
                         SANCTIONS


Via ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                       Re:     Aquavit Pharmaceuticals, Inc. v. U-Bio Med, et al., No. 19-CV-
                               3351-VEC-RWL (S.D.N.Y.)
Dear Judge Lehrburger:

        On December 7, 2020, the Court ordered Defendants to fully comply with
Plaintiff’s sanctions-related discovery demands no later than December 16, 2020 and that
failure to do so will result in discovery sanctions, including preclusion of any later
admission of such material offered by Defendants, and the drawing of inferences adverse
to Defendants on the subject matter of that discovery. See Dkt. 203.

       Defendants have not abided by this latest Court order. On December 16, 2020,
Defendants sent to Plaintiff written responses and objections to Plaintiff’s interrogatories
and document requests. However, Defendants did not include production of any
documents on December 16, 2020, stating that the document production was still
processing.

        Plaintiff also objects to Defendant’s statement in its responses to interrogatories
that UBM elects under Fed. R. Civ. P. 33(d) to produce its business records in response to
many of the interrogatories, without specifying the records that must be reviewed, in
sufficient detail to enable Plaintiff to locate and identify them as readily as the Defendants
could.
           Case 1:19-cv-03351-VEC-RWL Document 206 Filed 12/17/20 Page 2 of 2
The Honorable Robert W. Lehrburger
December 17, 2020

             Accordingly, Plaintiff seeks leave to file a motion for discovery sanctions against
     Defendants, including preclusion of any material provided after December 16, 2020 offered
     by Defendants, and the drawing of inferences adverse to Defendants on the subject matter
     of that discovery. If appropriate, such motion can be included in the upcoming briefing on
     sanctions.

                                                                 Respectfully submitted,




                                                                 Daniel J. Nevrivy

     cc: Thomas J. Vetter (via ECF)
